                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________________

In re:
          The Diocese of Buffalo, N.Y.                                           Case No.: 20-10322- CLB

                                                                                          (Chapter 11)

                                            Debtor in Possession



                             NOTICE OF APPEARANCE AND REQUEST
                            FOR SERVICE OF NOTICES AND PLEADINGS


           PLEASE TAKE NOTICE that pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure 1, New York State Attorney General Letitia James, hereby files this Notice

of Appearance and Request For Service of Notices and Pleadings on behalf of the People of the

State of New York 2, a party in interest is the above captioned bankruptcy case ("Case"), and does

hereby request that all notices required to be given under Rule 2002, including notices under

Rule 2002(i) that, but for this request, would be provided only to committees appointed pursuant

to Title 11, U.S.C. § 101 et. seq. or their authorized agents, and all papers served or required to

be served in this Case and any related adversary proceeding, be given to and served upon:

                                      Louis J. Testa, Esq.
                                      Assistant Attorney General
                                      Office of the New York State Attorney General
                                      Civil Recoveries Bureau, Bankruptcy Litigation Unit
                                      The Capitol
                                      Albany, New York 12224-0341




1
    Unless otherwise stated, all references to "Rule" shall mean the Federal Rules of Bankruptcy Procedure.
2
    Does not include New York State Agencies, municipalities and quasi-governmental units.



       Case 1-20-10322-CLB, Doc 51, Filed 03/03/20, Entered 03/03/20 11:05:55,
                        Description: Main Document , Page 1 of 3
       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in Rule 2002 but also includes, without limitation, notices of any

applications, motions, orders, complaints, demands, hearings, requests or petitions, answering or

reply papers, memoranda and briefs in support of any of the foregoing, disclosure statements,

plans of reorganization, or any other document brought before this Court with respect to this

Case, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, facsimile, electronic transmission or otherwise. The Clerk of the

Court is requested to place the names and addresses of counsel as set forth in this Notice on any

Master Service List in this Case.

Dated: March 3, 2020
       Albany, New York

                                             Respectfully submitted,
                                             Letitia James
                                             Attorney General of the State of New York



                                             By:/s/ Louis J. Testa
                                             Louis J. Testa, Esq.
                                             Assistant Attorney General
                                             Civil Recoveries Bureau
                                             Bankruptcy Litigation Unit
                                             The Capitol
                                             Albany, New York 12224-0341
                                             Telephone: (518) 776-2607
                                             Email: Louis.Testa@ag.ny.gov




    Case 1-20-10322-CLB, Doc 51, Filed 03/03/20, Entered 03/03/20 11:05:55,
                     Description: Main Document , Page 2 of 3
                                CERTIFICATE OF SERVICE

       I, Louis J. Testa of the NYS Office of the Attorney General, hereby certify that on

the 3rd day of March, 2020, I electronically filed the annexed Notice of Appearance and Request

for Service of Notices and Pleadings ("Notice") with the Clerk of the Bankruptcy Court for the

Western District of New York, using the CM/ECF system, and hereby certify that on the 3rd day

of March, 2020 I mailed a copy of the Notice, via regular U.S. mail, postage prepaid, to the

following entities:

Stephen A. Donato, Esq.                                     Joseph W. Allen, Esq.
Bond, Schoeneck & King, PLLC                              Office of the U.S. Trustee
One Lincoln Center                                            Olympic Towers
Syracuse, New York 13202-1355                          300 Pearl Street – Suite 401
(Attorneys for Debtor in Possession)                     Buffalo, New York 14202
                                                             (U.S. Trustee)



Dated: March 3, 2020
      Albany, New York

                                                             /s/Louis J. Testa
                                                               Louis J. Testa




    Case 1-20-10322-CLB, Doc 51, Filed 03/03/20, Entered 03/03/20 11:05:55,
                     Description: Main Document , Page 3 of 3
